                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5        ILLUMINA, INC.,                                  Case No. 18-cv-01662-SI
                                   6                     Plaintiff,
                                                                                             ORDER RE: CLAIM CONSTRUCTION
                                   7               v.

                                   8        NATERA, INC.,
                                   9                     Defendant.

                                  10

                                  11            On January 16, 2019, the Court heard argument on the parties’ proposed claim constructions.

                                  12   Having considered the arguments of the parties and the papers submitted, the Court construes the
Northern District of California
 United States District Court




                                  13   disputed terms as follows.

                                  14

                                  15                                             BACKGROUND

                                  16            Plaintiff Illumina, Inc. filed this patent infringement suit against defendant Natera, Inc. on

                                  17   March 16, 2018 alleging infringement of U.S. Patent No. 9,493,831 (“the ’831 patent”) entitled

                                  18   “Methods of fetal abnormality detection.” See Dkt. No. 1. On August 16, 2018, Natera responded

                                  19   and claimed that it does not infringe the ’831 patent and that the ’831 patent is invalid. Dkt. No. 61

                                  20   at 18–20. Natera also counterclaimed against Illumina, alleging infringement of U.S. Patent No.

                                  21   8,682,592 (“the ’592 patent”) entitled “System and Method for Cleaning Noisy Genetic Data From

                                  22   Target Individuals Using Genetic Data from Genetically Related Individuals.” Id. at 20–24.

                                  23

                                  24                                    REQUESTED CONSTRUCTIONS

                                  25
                                       1.       ’831 Patent - “selectively enriching a plurality of non-random polynucleotide sequences
                                  26            of genomic DNA from said fetal and maternal cell-free DNA”
                                  27
                                                The term “selectively enriching a plurality of non-random polynucleotide sequences of
                                  28
                                       genomic DNA from said fetal and maternal cell-free DNA” is a part of independent claims 1 and 14
                                   1

                                   2   of the ’831 Patent. In this context, genomic DNA refers to DNA that comes from a fetus’ genome.

                                   3   Testing this genomic DNA can reveal genetic traits about the fetus, including whether the fetus is

                                   4   aneuploid.1 Blood from pregnant females includes both maternal and fetal DNA. Selective
                                   5
                                       enrichment of fetal DNA can increase its concentration in a sample relative to the concentration of
                                   6
                                       the maternal DNA, which makes it possible to test which traits are present in the fetal DNA. By
                                   7
                                       enriching a “non-random polynucleotide sequence,” technicians are able to specifically target fetal
                                   8
                                       DNA for enrichment, rather than enriching both the fetal and maternal DNA. Illumina proposes this
                                   9

                                  10   term be construed as “enriching a plurality of non-random nucleic acid sequences of genomic DNA

                                  11   from a fetal and maternal cell-free DNA sample that meet sequence and/or location criteria selected
                                  12   to facilitate aneuploidy detection.” Dkt. No. 69-1. Natera asks the Court to construe the term as
Northern District of California
 United States District Court




                                  13
                                       “enriching a plurality of selected non-random nucleic acid sequences of genomic DNA from fetal
                                  14
                                       and maternal cell-free DNA.” Id.
                                  15
                                              Claim 1, which is representative of claim 14, reads:
                                  16

                                  17                  1. A method for preparing a sequencing library from a maternal blood
                                                      sample, the method comprising:
                                  18
                                                      a. obtaining a maternal blood sample comprising fetal and maternal
                                  19                  cell-free DNA;
                                  20                  b. selectively enriching a plurality of non-random polynucleotide
                                                      sequences of genomic DNA from said fetal and maternal cell-free
                                  21                  DNA to generate a library of enriched non-random polynucleotide
                                                      sequences, wherein said plurality of non-random polynucleotide
                                  22                  sequences comprises at least 100 different non-random
                                                      polynucleotide sequences selected from a chromosome tested for
                                  23                  being aneuploid, said enriching comprising:
                                  24                  (i) a first amplification step to generate a plurality of first reaction
                                                      products, said amplification comprising at least 100 first primers
                                  25                  configured to amplify at least 100 different non-random
                                                      polynucleotide sequences;
                                  26
                                  27          1
                                               Aneuploidy refers to any genetic disorder where there is an abnormal number of
                                  28   chromosomes. The most well-known type of aneuploidy is trisomy-21 which causes Down
                                       Syndrome. ’831 patent at 13:41–52.
                                                                                  2
                                                      (ii) a second amplification step to generate a second reaction product,
                                   1                  said amplification comprising a second set of primers comprising
                                                      sequences contained in the first reaction products; and
                                   2
                                                      (iii) a third amplification step to generate a third reaction product
                                   3                  comprising said library of enriched non-random polynucleotide
                                                      sequences, said amplification comprising a third set of primers
                                   4                  comprising sequences contained in the second reaction products;
                                   5                  wherein at least one primer of at least one of the second and third sets
                                                      of primers includes a sequence configured to be added to the different
                                   6                  non-random polynucleotide sequences to permit the enriched non-
                                                      random polynucleotide sequences of the library to anneal to a same
                                   7                  sequencing primer for the enriched non-random polynucleotide
                                                      sequences of the library.
                                   8
                                       ’831 Patent at 63:39–64:42.
                                   9

                                  10   2.     The ’592 Patent
                                  11
                                              The parties dispute the construction of two terms, both of which are part of claim 1. Claim
                                  12
Northern District of California
 United States District Court




                                       1 of the ’592 patent reads:
                                  13
                                                      1. An ex vivo method for determining a number of copies of a
                                  14                  chromosome or chromosome segment of interest in the genome of an
                                                      individual, the method comprising:
                                  15
                                                      using a single nucleotide polymorphism (SNP) genotyping array or
                                  16                  high throughput DNA sequencing to measure genetic material and
                                                      produce genetic data for some or all possible alleles at a plurality of
                                  17                  at least 100 loci on the chromosome or chromosome segment of
                                                      interest in the individual, wherein the genetic data is noisy due to a
                                  18                  small amount of genetic material from the individual; and wherein the
                                                      small amount of genetic material from the individual is from fifty or
                                  19                  fewer of the individual's cells, 0.3 ng or less of the individual's DNA,
                                                      extracellular DNA from the individual found in maternal blood, or
                                  20                  combinations thereof;
                                  21                  creating a set of one or more hypotheses specifying the number of
                                                      copies of the chromosome or chromosome segment of interest in the
                                  22                  genome of the individual;
                                  23                  determining, on a computer, the probability of each of the hypotheses
                                                      given the produced genetic data; and
                                  24
                                                      using the probabilities associated with each hypothesis to determine
                                  25                  the most likely number of copies of the chromosome or chromosome
                                                      segment of interest in the genome of the individual.
                                  26
                                       ’592 Patent at 62:39–62.
                                  27

                                  28
                                                                                         3
                                               A.        “Genetic data for some or all possible alleles”
                                   1

                                   2           The parties dispute the construction of the term “genetic data for some or all possible

                                   3   alleles.”2 Illumina proposes that the term be construed as “data showing the identities of particular

                                   4   bases at specific loci so as to reveal the genotype of the individual for some or all possible alternative
                                   5
                                       forms of the loci.” Dkt. No. 70-1 at 3. Natera proposes that the term be construed as “genetic data
                                   6
                                       for some or all possible alternative forms of a given locus.” Id.
                                   7

                                   8
                                               B.        “Loci of interest in the individual”
                                   9

                                  10           The parties dispute the construction of the term “at least 100 loci on the chromosome or

                                  11   chromosome segment of interest in the individual.”3 Illumina proposes that the Court adopt “as
                                  12   least 100 loci on the chromosome or chromosome segment of interest from only the individual” as
Northern District of California
 United States District Court




                                  13
                                       the construction. Dkt. No. 70-1 at 1. Natera asserts that no construction is necessary. Id.
                                  14

                                  15

                                  16                                             LEGAL STANDARD

                                  17           Claim construction is a matter of law. Markman v. Westview Instr., Inc., 517 U.S. 370, 372

                                  18   (1996). Terms contained in claims are “generally given their ordinary and customary meaning.”

                                  19   Phillips v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005). “[T]he ordinary and customary

                                  20   meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the

                                  21   art in question at the time of the invention.” Id. at 1312. In determining the proper construction of

                                  22   a claim, a court begins with the intrinsic evidence of record, consisting of the claim language, the

                                  23   patent specification, and, if in evidence, the prosecution history. Id. at 1313; see also Vitronics

                                  24   Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996). “The appropriate starting

                                  25
                                               2
                                  26               An allele is particular variation of a gene.
                                               3
                                  27             Loci refers to fixed positions within a chromosome. A locus is examined to determine the
                                       specific nucleic acid encoded on that part of the chromosome. Examining a number of loci in
                                  28   sequence allows geneticists to determine what variant of a gene, i.e. which allele, an individual has
                                       in their genome.
                                                                                           4
                                   1   point…is always with the language of the asserted claim itself.” Comark Communications, Inc. v.

                                   2   Harris Corp., 156 F.3d 1182, 1186 (Fed. Cir. 1998); see also Abtox, Inc. v. Exitron Corp., 122 F.3d

                                   3   1019, 1023 (Fed. Cir. 1997).

                                   4          Accordingly, although claims speak to those skilled in the art, claim terms are construed in

                                   5   light of their ordinary and accustomed meaning, unless examination of the specification, prosecution

                                   6   history, and other claims indicates that the inventor intended otherwise. See Electro Medical

                                   7   Systems, S.A. v. Cooper Life Sciences, Inc., 34 F.3d 1048, 1053 (Fed. Cir. 1994). The written

                                   8   description can provide guidance as to the meaning of the claims, thereby dictating the manner in

                                   9   which the claims are to be construed, even if the guidance is not provided in explicit definitional

                                  10   format. SciMed Life Systems, Inc. v. Advanced Cardiovascular Systems, Inc., 242 F.3d 1337, 1344

                                  11   (Fed. Cir. 2001). In other words, the specification may define claim terms “by implication” such

                                  12   that the meaning may be “found in or ascertained by a reading of the patent documents.” Vitronics,
Northern District of California
 United States District Court




                                  13   90 F.3d at 1582, 1584 n.6.

                                  14          In addition, the claims must be read in view of the specification. Markman v. Westview

                                  15   Instruments, Inc., 52 F.3d 967, 978 (Fed. Cir. 1995), aff'd, 517 U.S. 370 (1996). Although claims

                                  16   are interpreted in light of the specification, this “does not mean that everything expressed in the

                                  17   specification must be read into all the claims.” Raytheon Co. v. Roper Corp., 724 F.2d 951, 957

                                  18   (Fed. Cir. 1983).    For instance, limitations from a preferred embodiment described in the

                                  19   specification generally should not be read into the claim language. See Comark, 156 F.3d at 1187.

                                  20   However, it is a fundamental rule that “claims must be construed so as to be consistent with the

                                  21   specification.” Phillips, 415 F.3d at 1316. Therefore, if the specification reveals an intentional

                                  22   disclaimer or disavowal of claim scope, the claims must be read consistently with that limitation.

                                  23   Id.

                                  24          Finally, the Court may consider the prosecution history of the patent, if in evidence.

                                  25   Markman, 52 F.3d at 980. The prosecution history limits the interpretation of claim terms so as to

                                  26   exclude any interpretation that was disclaimed during prosecution. See Southwall Technologies,

                                  27   Inc. v. Cardinal IG Co., 54 F.3d 1570, 1576 (Fed. Cir. 1995). In most situations, analysis of this

                                  28   intrinsic evidence alone will resolve claim construction disputes. See Vitronics, 90 F.3d at 1583.
                                                                                        5
                                   1          Courts should not rely on extrinsic evidence in claim construction to contradict the meaning

                                   2   of claims discernable from examination of the claims, the written description, and the prosecution

                                   3   history. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1308 (Fed. Cir. 1999)

                                   4   (citing Vitronics, 90 F.3d at 1583). However, it is entirely appropriate “for a court to consult

                                   5   trustworthy extrinsic evidence to ensure that the claim construction it is tending to from the patent

                                   6   file is not inconsistent with clearly expressed, plainly apposite, and widely held understandings in

                                   7   the pertinent technical field.” Id. Extrinsic evidence “consists of all evidence external to the patent

                                   8   and prosecution history, including expert and inventor testimony, dictionaries, and learned

                                   9   treatises.” Phillips, 415 F.3d at 1317. All extrinsic evidence should be evaluated in light of the

                                  10   intrinsic evidence. Id. at 1319.

                                  11

                                  12                                              DISCUSSION
Northern District of California
 United States District Court




                                  13          Pursuant to Patent Local Rule 4-3(a), parties are required to identify up to ten terms whose

                                  14   construction will be most significant to the resolution of the case. Patent L. R. 4-6. The parties

                                  15   have identified three terms for construction in their joint claim construction statements. The Court

                                  16   addresses each of the disputed constructions in turn.

                                  17   1.     ’831 Patent - “selectively enriching a plurality of non-random polynucleotide sequences
                                  18          of genomic DNA from said fetal and maternal cell-free DNA[.]”

                                  19
                                        Term to be construed              Illumina’s Construction          Natera’s Construction
                                  20
                                        “selectively enriching a          enriching a plurality of non-    enriching a plurality of
                                  21    plurality of non-random           random nucleic acid              selected non-random nucleic
                                        polynucleotide sequences of       sequences of genomic DNA         acid sequences of genomic
                                  22    genomic DNA from said fetal       from a fetal and maternal        DNA from fetal and maternal
                                        and maternal cell-free DNA”       cell-free DNA sample that        cell-free DNA.
                                  23
                                                                          meet sequence and/or
                                  24                                      location criteria selected to
                                                                          facilitate aneuploidy
                                  25                                      detection
                                  26
                                  27          Illumina asks the Court to construe the term as one including an aneuploidy detection

                                  28   limitation and asserts the contested term should be construed as “enriching a plurality of non-random
                                                                                         6
                                   1   nucleic acid sequences of genomic DNA from a fetal and maternal cell-free DNA sample that meet

                                   2   sequence and/or location criteria selected to facilitate aneuploidy detection.” Dkt. No. 71 at 5.

                                   3   Illumina relies on both this Court’s prior claim construction in Verinata Health, Inc., et al. v. Ariosa

                                   4   Diagnostics, Inc., et al., 3:12-cv-05501-SI (N.D. Cal.), Dkt. No. 89 (Oct. 16, 2013) and intrinsic

                                   5   evidence within the ’831 patent to demonstrate the claim is directed toward aneuploidy detection.

                                   6   Natera counters that the “selected to facilitate aneuploidy detection” limitation should not be in the

                                   7   construction and argues that the intrinsic evidence shows the claims are not limited to aneuploidy

                                   8   detection.

                                   9            Both Illumina and Natera cite to this Court’s prior claim construction in Verinata. In that

                                  10   order, the Court construed “selectively” as “criteria selected to facilitate aneuploidy detection”

                                  11   because this limitation was already incorporated into the claim through the preamble and the

                                  12   construction did not limit claim scope. 3:12-cv-05501-SI. (N.D. Cal.), Dkt. No. 89 (Oct. 16, 2013)
Northern District of California
 United States District Court




                                  13   at 39.

                                  14            Illumina now argues the Court should adopt its construction because it is “nearly identical”

                                  15   to a construction the Court adopted for a “nearly identical [term]” in Verinata. Dkt. No. 71 at 1, 5.

                                  16   See Claim Construction Order, Verinata at 38–40. Illumina notes that the ’831 patent and the ’430

                                  17   patent at issue in Verinata stem from the “same parent applications, share identical specifications,

                                  18   and have considerable overlap between their claim language and intrinsic records that justify

                                  19   construing the claim term of the ’831 Patent [similarly to the Court’s prior construction] for the ’430

                                  20   Patent.” Dkt. No. 71 at 1.

                                  21            Illumina argues this Court’s prior ’430 patent claim construction demonstrates that the

                                  22   method in the ’831 patent contains actual testing for aneuploidy. This Court previously construed

                                  23   the term “reference chromosome” to mean “a chromosome different from the particular

                                  24   chromosome that is being tested for aneuploidy.” Verinata, Dkt. No. 89 (Oct. 16, 2013) at 43

                                  25   (emphasis added). Illumina uses this construction to refute Natera’s argument that “tested for being

                                  26   aneuploid” merely specifies where the selected sequences come from and not what they are used

                                  27   for. Illumina argues that this Court’s prior interpretation indicated the Court interpreted “tested for

                                  28   aneuploid” to mean actual testing for aneuploidy. Accordingly, since both the ’831 patent and the
                                                                                          7
                                   1   ’430 patent contain the identical phrase “chromosome tested for being aneuploid,” Illumina asserts

                                   2   that the same reasoning and conclusion should apply—there is actual testing for aneuploidy that

                                   3   supports Illumina’s construction. Dkt. No. 76 at 3.

                                   4          Illumina argues that its proposed construction is supported by the patent’s claim language

                                   5   and specification. For example, claim 1 contains the phrase “wherein...at least 100 different non-

                                   6   random polynucleotide sequences selected from a chromosome tested for being aneuploid.” ’831

                                   7   Patent at 64:48–51; Dkt. No. 71 at 6. Illumina argues this language supports its construction that

                                   8   “selective enrichment” of the claims is carried out to facilitate aneuploid detection and is based on

                                   9   sequence or location criteria.    Illumina also points to dependent claims 6 and 13, noting the

                                  10   invention is directed toward a method that involves testing for aneuploidy. Claims 6 and 13 mention

                                  11   “the chromosome tested for being aneuploid” and “said chromosome tested,” respectively. ’831

                                  12   Patent at 65:8, 27–28.     Illumina argues that, “the claims themselves…confirm that selective
Northern District of California
 United States District Court




                                  13   enrichment is directed towards enriching nucleic acid sequences that are selected to facilitate

                                  14   aneuploidy detection, as recited in Illumina’s proposed construction.” Dkt. No. 71 at 6.

                                  15          Illumina also points to the specification to support its proposed construction. Specifically,

                                  16   Illumina highlights language in the “Abstract” and “Background of the Invention.” The Abstract

                                  17   states “[m]ethods of using selectively enriched non-random polynucleotide sequences for detection

                                  18   of fetal aneuploidy are provided.” The Background states “[t]here is a need for a means of

                                  19   selectively enriching non-random fetal and maternal polynucleotide sequences in a way that

                                  20   facilitates aneuploidy detection by massively parallel sequencing techniques and increases the

                                  21   sensitivity of aneuploidy detection. . .” ’831 Patent at 1:34–39.

                                  22          Natera argues that Illumina misapplies the ’430 patent’s claim construction. Dkt. No. 73 at

                                  23   10–12. Natera points out that there is one important difference between the ’430 patent and ’831

                                  24   patent at issue: the preamble of the ’430 patent states “determining a presence or absence of a fetal

                                  25   aneuploidy,” while the preamble of the ’831 patent does not mention aneuploidy. Natera argues the

                                  26   ’430 patent claims show Verinata knew how to specify that facilitating aneuploidy detection was

                                  27   the purpose of the claimed invention, and because Verinata failed to include similar limiting

                                  28   language in ’831’s preamble, the claim here should not be limited to aneuploidy detection.
                                                                                         8
                                   1          Natera argues that the patent’s claim language and specification support its construction.

                                   2   Natera argues that the phrase in claim 1, “tested for being aneuploid…merely specifies where the

                                   3   selected sequences come from—not what they must be used for.” Dkt. No. 73 at 9. In addition,

                                   4   Natera argues that the specification does not support Illumina’s contention that the invention is

                                   5   directed only toward aneuploidy detection. Natera points out that throughout the specification,

                                   6   aneuploidy analysis is discussed as an exemplary embodiment and not the entire invention, e.g.,

                                   7   “[i]n another embodiment, said sequenced enriched sequences are used to determine the presence

                                   8   or absence of fetal aneuploidy.” ’831 Patent at 3:29–41.

                                   9          The Court finds that the patent’s claim language supports a finding that the ’831 is directed

                                  10   to aneuploidy detection. The claim imposes limitations on how non-random sequences are to be

                                  11   selected—that is, they are selected from a chromosome “tested for being aneuploid.” This Court’s

                                  12   interpretation of that same phrase in the ’430 patent demonstrates the claim methods include
Northern District of California
 United States District Court




                                  13   chromosomes that are actually tested for aneuploidy. Although the preamble of the ’831 patent

                                  14   lacks the phrase “determining a presence or absence of fetal aneuploidy,” which is present in the

                                  15   ’430 patent, the Court finds that the ’831 patent is directed to aneuploidy detection. Ultimately, the

                                  16   ’831 claims language “tested for being aneuploid” is persuasive in showing the method is directed

                                  17   to aneuploidy detection.

                                  18          The Court also finds that the specification supports a finding that the ’831 patent is directed

                                  19   toward aneuploidy detection. The Abstract and Background state that the invention contains

                                  20   methods for detecting aneuploidy and that there is a need for such detection methods. The fact that

                                  21   the specification frames aneuploidy detection as examples or embodiments is not dispositive and

                                  22   does not overcome the plain language from the Abstract and Background, which inform the bounds

                                  23   of the invention.

                                  24          For the reasons stated above, the Court to construes “selectively enriching a plurality of non-

                                  25   random polynucleotide sequences of genomic DNA from said fetal and maternal cell-free DNA” to

                                  26   mean: “enriching a plurality of non-random nucleic acid sequences of genomic DNA from a fetal

                                  27   and maternal cell-free DNA sample that meet sequence and/or location criteria selected to facilitate

                                  28   aneuploidy detection.”
                                                                                         9
                                   1   2.     ’592 Patent

                                   2                  A.       “genetic data for some or all possible alleles”

                                   3

                                   4    Term to be construed             Illumina’s Construction          Natera’s Construction
                                                                         data showing the identities of   genetic data for some or all
                                   5
                                        “genetic data for some or all    particular bases at specific     possible alternative forms of
                                   6    possible alleles”                loci so as to reveal genotype    a given locus
                                                                         of the individual for some or
                                   7                                     all possible alternative forms
                                                                         of the loci
                                   8

                                   9
                                              The parties dispute whether “genetic data” should be construed broadly as the plain and
                                  10
                                       ordinary meaning of “genetic data” or more narrowly as “data showing the identities of particular
                                  11
                                       bases at specific loci so as to reveal genotype of the individual.” Dkt. No. 70-1.
                                  12
Northern District of California
 United States District Court




                                              Illumina advocates for a narrow construction, arguing that claim 1 should be limited to
                                  13
                                       genotyping, i.e., “allele-specific” genetic data.4 Natera argues that claim 1 has a broader scope and
                                  14
                                       should encompass both “allele-specific” and “allele-agnostic” genetic data.5 Dkt. No. 75 at 4.
                                  15
                                              Natera supports its broader construction with three main arguments. First, Natera argues that
                                  16
                                       there is a heavy presumption for its construction because it reflects the ordinary and customary
                                  17
                                       meaning. Second, Natera presents examples from the claims and specification of allele-agnostic,
                                  18
                                       i.e., non-genotyping, techniques for measuring genetic data. Third, Natera supports its construction
                                  19
                                       based on a theory of claim differentiation between independent claim 1 and dependent claim 10.
                                  20
                                              Natera asserts that its broader construction should receive a heavy presumption because it
                                  21
                                       reflects the term’s ordinary and customary meaning. Dkt. No. 75 at 6–7. Natera argues that Illumina
                                  22
                                       has not shown “alternative lexicography” or a “clear disavowal” of non-genotyping methods to
                                  23

                                  24

                                  25
                                              4
                                                An “allele specific” interpretation correlates with “genotyping,” “making an allele call,”
                                       and determining the identification of a base pair at a specific location, or locus, on a chromosome.
                                  26   Dkt. No. 72 at 17. An “allele agnostic” interpretation is not synonymous with any of the terms
                                       described above.
                                  27          5
                                                Allele-agnostic techniques are techniques that do not require genotyping, i.e., “non-
                                  28   genotyping.” In other words, allele-agnostic techniques “ignore the identities of any particular
                                       nucleotides at a locus.” Dkt. No. 75 at 3.
                                                                                     10
                                   1   overcome the presumption. Id. at 3, 6.

                                   2          Natera presents multiple examples of non-genotyping methods from the claim language and

                                   3   specification. In one example, Natera cites to the language of claim 1, “using a [SNP] genotyping

                                   4   array or high throughput DNA sequencing to measure genetic material.” ’592 patent 62:42–44.

                                   5   Natera argues that this claim language explicitly contemplates both a genotyping technique, “[SNP]

                                   6   genotyping array” and a non-genotyping technique, “high throughput DNA sequencing.” Dkt. No.

                                   7   72 at 13.

                                   8          Natera also asserts that one “aspect of the invention” is “the direct measurements of the

                                   9   amount of genetic material,” which is a non-genotyping technique. Dkt. No. 72 at 14; Dkt. No. 75

                                  10   at 7–8. Specifically, Natera points to “Sanger DNA sequencing” and “pyrosequencing” from claim

                                  11   19 and “mini-sequencing…, pyrosequencing…, and genomic sequencing…” from the specification

                                  12   to demonstrate examples of non-genotyping techniques. ’592 Patent at 64:5, 3:63, 5:13–14, 8:12;
Northern District of California
 United States District Court




                                  13   Dkt. No. 72 at 13, 16; Dkt. No. 75 at 8.

                                  14          Natera finally supports its claim construction under a theory of claim differentiation. Natera

                                  15   argues that dependent claim 10 narrows claim 1, and therefore claim 1 cannot be limited in the way

                                  16   Illumina’s construction requires. Dkt. No. 72 at 15. Specifically, Natera asserts that because claim

                                  17   10 narrows the method to genotyping, claim 1 cannot also have such a narrow interpretation. Id.

                                  18          Illumina supports its narrower construction with three main arguments. First, Illumina

                                  19   argues that “sequencing,” in light of the specification, refers only to genotyping and not non-

                                  20   genotyping methods. Second, Illumina asserts that the patentee acted as a lexicographer and limited

                                  21   the claim term “alleles” to genotyping. Third, Illumina asserts that the prosecution history, which

                                  22   only mentions genotyping techniques, should limit the claim scope.

                                  23          Illumina asserts that the claim language “high throughput DNA sequencing” and

                                  24   “pyrosequencing” must be limited to genotyping. Illumina rejects Natera’s assertion that such types

                                  25   of sequencing are examples of non-genotyping techniques. To support this argument, Illumina

                                  26   states that the specification never suggests that “sequencing” is used for anything else but

                                  27   genotyping and SNP determination. Dkt. No. 74 at 20.

                                  28          Illumina also argues that the patentee acted as its own lexicographer and limited the
                                                                                       11
                                   1   definition of “alleles” to genotyping. Dkt. No. 74 at 20–21. Illumina cites the definition section of

                                   2   the specification where “to call an allele” is defined as “to call a SNP.” ’592 Patent at 62:13.

                                   3   Accordingly, because calling an SNP equates to genotyping, Illumina argues that the term “alleles”

                                   4   must correspond to genotyping. Thus, the claim should be construed as containing a genotyping

                                   5   limitation. Dkt. No. 74 at 20.

                                   6          Illumina argues that the prosecution history also limits the claim term to genotyping. Dkt.

                                   7   No. 74 at 22–23. Illumina asserts that the only type of techniques disclosed in the 2005 provisional

                                   8   application are based on genotyping. Id. at 22. Thus, Illumina argues, the patent should also be

                                   9   limited to only genotyping techniques. Id. at 23.

                                  10          The Court finds that both the claims and specification demonstrate that the claimed method

                                  11   includes both genotyping and non-genotyping techniques. For example, claim 1 states “[SNP]

                                  12   genotyping array or high throughput DNA sequencing.” ’592 Patent at 62:42–43. This language
Northern District of California
 United States District Court




                                  13   supports the argument that one disclosed technique is genotyping and the other is non-genotyping.

                                  14   The claims and specification also clearly state that one aspect of the invention is measuring the

                                  15   amount of genetic material, which supports a claim interpretation that includes non-genotyping

                                  16   techniques.

                                  17          Accordingly, the Court construes the term as it proposed during oral argument, which is with

                                  18   the slight modification construing “genetic data for some or all possible alleles” to mean: “genetic

                                  19   data for some or all possible base pairs at a given locus.”

                                  20
                                              B.       “at least 100 loci on the chromosome or chromosome segment of interest in the
                                  21                    individual”
                                  22

                                  23    Term to be construed             Illumina’s Construction          Natera’s Construction
                                  24    “at least 100 loci on the        at least 100 loci on the
                                        chromosome or chromosome         chromosome or chromosome         No construction necessary
                                  25    segment of interest in the       segment of interest from only
                                        individual”                      the individual
                                  26
                                  27

                                  28
                                                                                           12
                                               The parties dispute the phrase immediately preceding “the individual.” Illumina seeks a
                                   1

                                   2   construction specifying “from only the individual”; Natera seeks to leave the term in its original

                                   3   form, “in the individual.”      The parties dispute whether, according to the patent claims, an

                                   4   individual’s genetic data must be measured separately from the genetic material of another
                                   5
                                       individual, i.e., whether fetal and maternal DNA must be measured separately. Dkt. No. 74 at 10;
                                   6
                                       Dkt. No. 75 at 12.
                                   7

                                   8           Natera supports its position with two main arguments. First, Natera points to the technical

                                   9   definition of the claim term “an” to mean more than one. Second, Natera points to “mixed samples”

                                  10   and “foreign DNA” in the specification to argue that the patent is not limited to analyzing an

                                  11   individual’s DNA separate from another individual’s DNA.

                                  12           Although the precise claim term being construed is “the individual,” Natera argues that the
Northern District of California
 United States District Court




                                  13   language in the claim’s preamble referring to “an individual” supports its construction, since “an”

                                  14   should carry the meaning of “one or more” in open-ended claims that use the transitional phrase,

                                  15   “comprising.” Dkt. No. 72 at 18–19, 23. While there is an exception to this rule when “the patentee

                                  16   evinces a clear intent to so limit the article,” Natera argues that the exception does not apply here.

                                  17   Dkt. No. 75 at 13; KCJ Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir. 2000) (the

                                  18   Federal Circuit “has repeatedly emphasized that an indefinite article ‘a’ or ‘an’ in patent parlance carries

                                  19   the meaning of ‘one or more’ in open-ended claims containing the transitional phrase ‘comprising,’”);

                                  20   Baldwin Graphic Systems, Inc. v. Siebert, 512 F.3d 1338, 1342 (Fed. Cir. 2008) (The fact that “‘a’ or

                                  21   ‘an’ can mean ‘one or more’ is best described as a rule, rather than merely as a presumption or even a

                                  22   convention.”).

                                  23           Natera also argues that two examples in the specification support its construction. The

                                  24   specification discusses “mixed samples” that contain DNA from multiple individuals and “foreign

                                  25   DNA,” which may contaminate the genetic material of an individual being analyzed. See, e.g., ’592

                                  26   Patent at 29:53–57, 40:5–58:54; Dkt. No. 72 at 22– 23. Natera argues that “mixed samples” and

                                  27   “foreign DNA” show that the patent claims are not limited to measuring genetic data for only one

                                  28   individual separately from another individual.

                                                                                           13
                                              Illumina supports its construction, “…from only the individual,” with two main arguments.
                                   1

                                   2   First, Illumina points to repeated use of “the individual” in the claim language to show that the

                                   3   claims require DNA measurement of only one individual. Second, Illumina cites to the specification

                                   4   that describe isolating fetal DNA from maternal DNA as part of the invention.
                                   5
                                              Specifically, Illumina highlights the repeated use of the phrase “the individual” to support
                                   6
                                       its construction that the claimed genetic analysis is applied to only one individual separate from
                                   7
                                       another individual. For example, claim 1 states that “the small amount of genetic material from the
                                   8
                                       individual is from fifty or fewer of the individual's cells, 0.3 ng or less of the individual’s DNA,
                                   9

                                  10   extracellular DNA from the individual found in the maternal blood…” ’592 Patent 62:49–52; Dkt.

                                  11   No. 74 at 11. Illumina argues that such language shows that the genetic material of the “individual”
                                  12   is analyzed separately from the DNA of other individuals. Dkt. No. 74 at 11.
Northern District of California
 United States District Court




                                  13
                                              Illumina also cites multiple examples in the specification where genetic material, such as
                                  14
                                       “cell-free fetal DNA” is isolated from maternal blood. Dkt. No. 74 at 12–13. Illumina argues that
                                  15
                                       language in the Abstract and Summary of the Invention show that the patent covers reconstructing
                                  16

                                  17   “noisy” data from the “individual” and cleaning incomplete or noisy genetic data. Dkt. No. 74 at

                                  18   13. Illumina argues that a prerequisite to these techniques is isolating cells or DNA from a single

                                  19   individual and not from a mixture of multiple individuals. Id. at 13–14.
                                  20          Finally, Illumina rejects Natera’s examples of “mixed samples” and “foreign DNA,”
                                  21
                                       arguing that the claims “do not cover techniques based on the analysis of truly mixed maternal blood
                                  22
                                       samples that have not been subject to ‘isolation’ of fetal cells or fetal cell-free DNA.” Dkt. No. 74
                                  23
                                       at 17. Illumina argues that the experiment regarding “mixed samples” is not an embodiment of the
                                  24

                                  25   patent because it is not limited to “an individual.” Id. Illumina dismisses the example of a mixed

                                  26   sample as “hypothetical control samples.”       Id.   Illumina also states that “nowhere did the

                                  27   experiments assess the number of X chromosomes in the genomes of individuals from whom the
                                  28
                                       mixed samples were prepared.” Id.         Illumina contends that the analysis of foreign DNA
                                                                                        14
                                       contaminating the sample, which Natera raises, is consistent with Illumina's construction. Id.
                                   1

                                   2          The Court looks to the language of claims and the specification to determine whether an

                                   3   individual’s genetic data must be measured separately from the genetic material of another

                                   4   individual, i.e., whether fetal and maternal DNA must be measured separately. Dkt. No. 74 at 10;
                                   5
                                       Dkt. No. 75 at 12. The Court finds that both the claims and specification demonstrate that the
                                   6
                                       claimed method is directed to the analysis of samples containing the DNA of only one individual.
                                   7
                                       The claim language mentions genetic material from “the individual” many times, often referring to
                                   8
                                       “DNA from the individual found in maternal blood.” ’592 62:52. The claims repeatedly identify
                                   9

                                  10   the genetic material’s source—“the individual”—as distinct from genetic material from another

                                  11   individual, e.g. maternal genetic material. This supports the position that fetal and maternal DNA
                                  12   are measured separately. The specification also repeatedly states that fetal genetic material (e.g.
Northern District of California
 United States District Court




                                  13
                                       “cell-free fetal DNA”) is isolated from the maternal blood prior to analysis. The specification makes
                                  14
                                       clear that the target of analysis is fetal DNA. Accordingly, fetal and maternal DNA are measured
                                  15
                                       separately. Additionally, Illumina stated that the technology for simultaneously analyzing a mixture
                                  16

                                  17   of maternal and fetal DNA is a “modern approach” that had not yet been invented at the priority

                                  18   date of the ’592 patent. Dkt. No. 80 at 112–113.

                                  19          Accordingly, the Court construes “at least 100 loci on the chromosome or chromosome
                                  20   segment of interest in the individual” to mean: “at least 100 loci on the chromosome or chromosome
                                  21
                                       segment of interest from only the individual.”
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   ///
                                  28
                                       ///
                                                                                        15
                                   1                                          CONCLUSION

                                   2          For the foregoing reasons and for good cause shown, the Court adopts the constructions set

                                   3   forth in this memorandum.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: January 30, 2019

                                   8                                                 ______________________________________
                                                                                     SUSAN ILLSTON
                                   9                                                 United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      16
